ON- MOTION FOR REHEARING.
STURGIS, J.
Defendants’ motion for rehearing devotes twelve typewritten pages to a discussion of defendants’ right to a trial by jury and a criticism of this court for not discussing that question in its opinion. The opinion is quite lengthy as it is. We did not deem it necessary to discuss this point for these reasons: The judgment recites that both parties appeared by their attorneys, ‘ ‘ and both parties announce ready for trial; a jury being vxiived, all and singular the matters in issue are submitted to the court,” etc. The bill of exceptions recites that the trial being commenced, the plaintiffs to sustain the issues of their part introduced the folio-wing evidence: then follows an agreement that the contract set out in the petition is correct and may be considered in evidence without producing the original. Thereupon, Chas. L. Glass is produced and sworn as a witness for plaintiffs: ’“Mr. Currey: The defendants object to the introduction of *542any evidence in this case for the reason the petition fails to state facts sufficient to constitute any cause of action; and for the specific reason that the petition oft its face shows that there is no equity in the bill . . . that the bill does not state facts sufficient to warrant the court in taldng equitable jurisdiction for the purpose of giving any remedy, . . . and that therefore a trial of this case deprives the defendants of a trial by a jury of the question of the amount, if any, of their damages, for any breach of the contract set out in plaintiff’s petition.”
In this wuy and at this time is the only mention of a trial by jury. We are not cited to any case holding that the right to a trial by jury, waived before the trial commences, can be invoked during the trial by way of argument in challenging the sufficiency of the petition by objection to the introduction of evidence thereunder. We do not concede, however, that a trial by jury can be demanded in a suit where the relief sought and granted is the rescission of a contract on the ground of its being procured by fraud and the divesting the title to property procured thereunder out of defendants and vesting same in plaintiffs.
The other matters complained of in the motion are considered in the opinion and a re-examination of the same has failed to convince us of error.
The motion for rehearing is overruled.
Farrington, J., concurs. Robertson, P. J., not sitting.